QUORUM FEDERAL CREDIT UNION

2 Manhattanville Road

Suite 401

Purchase, NY 10577

 

 

Dated as of March 1, 2012

 

 

Allan J Herz

President and Assistant Treasurer

BRFC-Q 2010 LLC

4950 Communication Avenue, Suite 900

Boca Raton, Florida 33431

 

Re:Commitment Purchase Period Terms Letter; Terms Governing Sale of Timeshare
Loans by BRFC-Q 2010 LLC (the "Seller") to Quorum Federal Credit Union (the
"Buyer")

 

Dear Mr. Herz:

 

The Buyer agrees to purchase Eligible Timeshare Loans from the Seller during the
Commitment Purchase Period on the terms and conditions set forth in the Loan
Sale and Servicing Agreement dated as of December 22, 2010, by and among the
Seller, the Buyer, Bluegreen Corporation, as the Servicer, Concord Servicing
Corporation, as the Back-Up Servicer and the other parties thereto, as amended
(the "Agreement") as supplemented below:

 

A.Buyer Purchase Price Percentage: No less than 83% during the Commitment
Period, subject to adjustment as provided herein.

 

B.Program Fee Rate: 6.5% per annum for purchases during the Commitment Period,
subject to adjustment as provided herein.

 

C.Loan Purchase Fee: the product of (i) 0.50% and (ii) the outstanding principal
loan balance of the related Sale Date Loan Pool.

 

D.Timeshare Portfolio Performance Event triggers:

 

a.Delinquency Level: 4.00% during the Commitment Purchase Period, subject to
adjustment at any time by the Buyer.

 

b.Default Level: 2.75% during the Commitment Purchase Period, subject to
adjustment at any time by the Buyer.

 

c.Cumulative Default Level: Table 1 attached hereto during the Commitment
Purchase Period, subject to adjustment at any time by the Buyer.

 

 

 



The Buyer reserves the right to modify the Buyer Purchase Price Percentage, the
Program Fee Rate and the Timeshare Portfolio Performance Event triggers, at any
time during or after the Commitment Period for new fundings. Written notice of
any change(s) in the Buyer Purchase Price Percentage and/or the Program Fee Rate
and/or the Timeshare Portfolio Performance Event triggers will be provided by
the Buyer to the Seller at least thirty (30) days in advance of the effective
date thereof. Any change in the Delinquency Level, Default Level and/or
Cumulative Default Level will be noted in the Buyer Commitment Purchase
Confirmation or the Buyer Purchase Confirmation, as applicable.

 

This letter is provided pursuant to the provisions of Section 2.1(b) of the
Agreement. Capitalized terms not otherwise defined herein shall have the meaning
ascribed thereto in the Agreement.

 

QUORUM FEDERAL CREDIT UNION, as Buyer

 

By: /s/                                                                        

Name: Bruno Sementilli

Title: President & CEO

 

Address: 2 Manhattanville Road

Suite 401

Purchase, NY 10577

Attention:    President/CEO

Telephone:   914-641-3739

Facsimile:      914-641-3777

 

 

 

ACKNOWLEDGED AND AGREED TO:

 

BRFC-Q 2010 LLC, as Seller

 

By: /s/                                                                      

Name: Anthony M. Puleo

Title: Vice President and Treasurer

 



Address:    4950 Communication Avenue

       Suite 900

       Boca Raton, Florida 33431

Attention:  Allan J. Herz

Telephone:   561-912-8210

Facsimile:   561-443-8743

 

 

 

 

 

 



Table I

Cumulative Default

Levels

 

Month Cumulative Defaults Month Cumulative Defaults Month Cumulative Defaults 1
N/A 41 23.53% 81 33.69% 2 N/A 42 24.18% 82 33.78% 3 N/A 43 24.51% 83 33.86% 4
N/A 44 24.84% 84 33.94% 5 N/A 45 25.17% 85 34.01% 6 N/A 46 25.67% 86 34.08% 7
N/A 47 26.17% 87 34.15% 8 N/A 48 26.67% 88 34.22% 9 N/A 49 27.02% 89 34.28% 10
N/A 50 27.37% 90 34.34% 11 N/A 51 27.71% 91 34.40% 12 N/A 52 28.01% 92 34.45% 13
6.07% 53 28.30% 93 34.50% 14 6.86% 54 28.60% 94 34.55% 15 7.65% 55 29.22% 95
34.60% 16 8.55% 56 29.84% 96 34.65% 17 9.46% 57 30.46% 97 34.69% 18 10.36% 58
30.55% 98 34.74% 19 11.18% 59 30.65% 99 34.78% 20 12.01% 60 30.74% 100 34.82% 21
12.83% 61 30.89% 101 34.86% 22 13.43% 62 31.04% 102 34.89% 23 14.03% 63 31.19%
103 34.93% 24 14.64% 64 31.45% 104 34.96% 25 15.29% 65 31.72% 105 34.99% 26
15.94% 66 31.98% 106 35.02% 27 16.59% 67 32.11% 107 35.05% 28 17.26% 68 32.24%
108 35.08% 29 17.93% 69 32.37% 109 35.10% 30 18.60% 70 32.49% 110 35.13% 31
18.60% 71 32.61% 111 35.15% 32 18.98% 72 32.73% 112 35.18% 33 19.55% 73 32.86%
113 35.20% 34 19.98% 74 32.98% 114 35.22% 35 20.40% 75 33.10% 115 35.24% 36
20.82% 76 33.22% 116 35.26% 37 21.29% 77 33.33% 117 35.28% 38 21.75% 78 33.43%
118 35.30% 39 22.22% 79 33.52% 119 35.32% 40 22.87% 80 33.61% 120 35.33%

 



 

 

